Exhibit 10.56

GUARANTY AGREEMENT

This Guaranty Agreement (this “Guaranty”) is made as of the 21th day of
December, 2006, by Nationwide Financial Services, Inc., a Delaware corporation
(“Guarantor”), in favor of The Charles Schwab Corporation, a Delaware
corporation (“Buyer”).

WHEREAS, Guarantor is the sole stockholder of NFS Distributors, Inc., a Delaware
corporation (“Seller”), and concurrently herewith Seller is entering into a
stock purchase agreement, by and between Seller and Buyer, dated as of even date
herewith (as modified, supplemented or amended from time to time, the “Stock
Purchase Agreement”), a complete and correct copy of which is attached hereto as
Exhibit A;

WHEREAS, Guarantor, as the sole stockholder of Seller, will receive a
substantial benefit from the closing of the transactions contemplated by the
Stock Purchase Agreement; and

WHEREAS, unless the context indicates otherwise, any capitalized term used and
not defined in this Guaranty has the meaning given to such term in the Stock
Purchase Agreement.

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and as a material inducement to Buyer to enter into and to
close the transactions contemplated by the Stock Purchase Agreement, Guarantor
hereby (i) absolutely, unconditionally and irrevocably guarantees to Buyer the
payment and performance of the obligations of Seller set forth in Section 5.05
of the Stock Purchase Agreement, the payment of any Damages required to be paid
by Seller under the provisions of Sections 11.02, 11.03 and 11.04 of the Stock
Purchase Agreement and the payment of any amount required to be paid by Seller
pursuant to Sections 2.03 and 8.05 of the Stock Purchase Agreement
(collectively, the “Guaranteed Obligations”), and (ii) agrees to the covenants
in connection with Sections 5.05 and 8.07 of the Stock Purchase Agreement upon
the following terms and conditions:

1. Guaranty of Payment and Performance. Guarantor hereby absolutely,
unconditionally and irrevocably guarantees to Buyer the timely payment and/or
performance, as the case may be, of all of the Guaranteed Obligations upon such
terms and in such amounts as is set forth in the Stock Purchase Agreement, in an
amount not to exceed the Purchase Price.

2. Liability of Guarantor.

(a) Within 15 Business Days of receiving written notice from Buyer of a default
of any Guaranteed Obligation, Seller shall provide written notice to Buyer (a
“Required Response”) stating its intention to (i) pay, defend or dispute such
Guaranteed Obligation, or (ii) refer such Guaranteed Obligation to the Guarantor
for payment and/or performance.

(b) If Seller shall (i) elect to refer any Guaranteed Obligation to the
Guarantor for payment and/or performance, (ii) fail to provide a Required
Response within 15 Business Days, or (iii) default in the payment and/or
performance of any Guaranteed Obligation, or any part thereof, following an
election to pay, defend or dispute such Guaranteed Obligation, (A) Buyer shall
provide to Guarantor written notice of the same in accordance with Section 6
hereof (the “Required Notice”) and (B) Guarantor shall, on demand and without
presentment, protest



--------------------------------------------------------------------------------

or any notice other the Required Notice, pay and/or perform, as the case may be,
the Guaranteed Obligations described in the Required Notice, subject to
Section 2(c) of this Guaranty.

(c) Guarantor waives all rights, demands or defenses to the payment or
performance of the obligations described in the Required Notice, including
without limitation any right to revoke this Guaranty as to future events giving
rise to the Guaranteed Obligations, except as set forth in Sections 2(a) and
2(b), any right to require Buyer to proceed first or exhaust remedies against
Seller and any right to receive notice of or approve any modification to the
Guaranteed Obligations; provided, however, notwithstanding the preceding, that
Guarantor shall be entitled to assert any defenses to payment or performance of
the Guaranteed Obligations that Seller may be entitled to assert with respect to
its obligations provided under (i) the Stock Purchase Agreement or
(ii) applicable law.

3. 338(h)(10) Election. As set forth in Section 8.07 of the Stock Purchase
Agreement and in connection with the sale of the Company Shares to Buyer,
Guarantor agrees to join with Buyer in making the election provided for in
Section 338(h)(10) of the Code and the regulations promulgated thereunder, and
any similar state statute or regulation, and will comply fully with all filing
and other requirements necessary to effectuate such elections on a timely basis.
Guarantor agrees to cooperate in good faith with Buyer in the preparation and
timely filing of any Tax Returns required to be filed in connection with the
making of any such elections, including the exchange of information and the
joint preparation and filing of Form 8023 (including related schedules).
Guarantor is not aware of any fact, reason or circumstance that would preclude
the parties from making the election under Section 338(h)(10) as contemplated in
the Stock Purchase Agreement. Guarantor agrees that any income and gain
recognized as a result of, and in accordance with, the making of the
Section 338(h)(10) election will be included in the consolidated federal income
tax return of Guarantor’s consolidated group and any resulting tax liability
will be paid by Guarantor, as the common parent of the consolidated group which
includes Seller.

4. No Solicitation and Nonsolicitation of Employees and Clients and
Noncompetition. Guarantor agrees that Guarantor, and its directly and indirectly
controlled Subsidiaries, shall be subject to the provisions of Section 5.05 of
the Stock Purchase Agreement in the same manner as such section applies to
Seller and its Affiliates.

5. Successors and Assigns. This Guaranty is for the benefit of Buyer and its
successors and assigns, and in the event of an assignment of the Guaranteed
Obligations, or any part thereof, the rights and benefits hereunder, to the
extent applicable to the Guaranteed Obligations so assigned, may be transferred
with such Guaranteed Obligations. Buyer shall provide Guarantor 30 days prior
written notice of any transfer or assignment by Buyer of the Guaranteed
Obligations, or any part thereof. Guarantor shall obtain the prior written
consent of Buyer for any transfer or assignment of this Guaranty by Guarantor,
which consent shall not be unreasonably withheld; provided, however, Buyer shall
have the right to evaluate the financial position and prospects of any proposed
transferee or assignee prior to granting consent and Buyer shall not be deemed
to have unreasonably withheld consent to any transfer or assignment if Buyer
reasonably determines that any such transferee or assignee has a financial
position or prospects that are materially weaker than Guarantor’s.



--------------------------------------------------------------------------------

6. Notices. The provisions of Section 13.01 of the Stock Purchase Agreement
shall apply to any notice provided pursuant to this Guaranty with any such
notice to be provided to the Guarantor at the address set forth below the
Guarantor’s signature provided herein.

7. Binding Effect. This Guaranty is binding not only on Guarantor, but also on
Guarantor’s successors and assigns. Upon the assignment of this Guaranty by
Guarantor of this Guaranty to a third party assignee in the manner permitted by
Section 5, and assumption by such party of all obligations hereunder, Guarantor
shall be released from all obligations set forth herein.

8. Governing Law; Dispute Resolutions; Jurisdiction. The provisions of
Section 13.05, 13.06 and 13.07 of the Stock Purchase Agreement shall apply to
this Guaranty.

9. Term of Guaranty. The provisions of Section 1 of this Guaranty shall continue
in effect until all the Guaranteed Obligations are fully and finally paid,
performed, and discharged, except that, and notwithstanding any return of the
Guaranty to Guarantor, the Guaranty shall continue in effect with respect to any
of the Guaranteed Obligations that survive a partial discharge of the Guaranteed
Obligations. The provisions of Section 4 of this Guaranty shall continue in
effect until the applicable expiration, amendment or termination of the
obligations set forth in Section 5.05 of the Stock Purchase Agreement.

10. Authority. Guarantor is a holding company duly organized, validly existing
and in good standing under the laws of the State of Delaware and has the
requisite corporate power and authority to carry on its business as now being
conducted. Guarantor has the requisite corporate power and authority to enter
into this Guaranty. The execution and delivery of this Guaranty by Guarantor has
been duly authorized by all necessary corporate action on the part of Guarantor.
This Guaranty has been duly executed and delivered by Guarantor and constitutes
a valid and binding obligation of Guarantor, enforceable against Guarantor in
accordance with its terms, except that (a) such enforcement may be subject to
applicable bankruptcy, insolvency or other similar laws, now or hereafter in
effect, affecting creditors’ rights generally and (b) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefore may be brought.

11. Further Assurances. Guarantor will promptly execute and deliver to Buyer
upon Buyer’s request all such documents, agreements and instruments in
compliance with or accomplishment of the agreements of Guarantor under this
Guaranty as Buyer may reasonably request from time to time. Any expenses
incurred by Guarantor pursuant to this Section 11 shall be allocated evenly
among Guarantor and Buyer.

12. Amendment. This Guaranty may be amended only by a writing signed by
Guarantor and Buyer.

13. Entire Agreement. This Guaranty and the applicable provisions of Sections
2.03, 5.05, 8.05, 8.07, 11.02, 11.03, 11.04, 13.01, 13.05, 13.06 and 13.07 of
the Stock Purchase Agreement embody the entire agreement between Buyer and
Guarantor with respect to the Guaranteed Obligations. This Guaranty supersedes
all prior agreements and understandings, if



--------------------------------------------------------------------------------

any, with respect to the guaranty by Guarantor of the Guaranteed Obligations.
Other than execution by Guarantor, no condition or conditions precedent to the
effectiveness of this Guaranty exist. This Guaranty shall be effective upon
execution by Guarantor and delivery to Buyer.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the date
first written above.

 

NATIONWIDE FINANCIAL SERVICES, INC.

By:

 

 

Name:

 

Title:

 

 

Address, if to Guarantor:

Nationwide Financial Services, Inc.

One Nationwide Plaza, 1-12-09

Columbus, Ohio 43215

Attention:       Timothy Frommeyer

                       Senior Vice President

                       Chief Financial Officer

with a copy (which shall not constitute notice) to:

Nationwide Financial Services, Inc.

One Nationwide Plaza, 1-35-16

Columbus, Ohio 43215

Attention:       Roger A. Craig

                       Vice President

                       Division General Counsel